DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
 Response to Amendment
 This Office Action is in response to an amendment filed on 12/11/2019. As directed by the amendment, no claims are canceled, claims 1, 6 and 11 were amended, and claims 19-21 were added. Thus, claims 1-21 are pending for this application.
 
Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-3, 6-8, 11-13 & 16-18 is/are rejected under 35 U.S.C. 103 over Herrmann et al. (WO 2009089807) in view of Adahan (US 5,484,270) and Madison (WO 2012/020387).
Regarding claim 1, 11, 16 & 18, Herrmann discloses (Fig. 1 and 13) a pressure support system configured to provide pressure support to a subject (translation document pg 1, para 9, pressure constantly generated), the system comprising: 
a respiratory therapy flow device (device 1) configured to generate a pressurized flow of breathable gas for delivery to an airway of the subject in accordance with a pressure support 
a respiratory circuit (tubing 5 and patient interface coupled to patient) configured to conduct the pressurized flow of breathable gas to the subject and conduct exhaled gas from the subject (translation document pg 1, under para 5, "designed to leach C02 during therapy"); and 
an exhalation valve (PEEP valve, Fig. 13) configured to be removably engaged with the exhalation pressure control port (via control port 18 of valve) and the respiratory circuit, the valve comprising a lid (fig 11, 41, cover), a diaphragm (24, diaphragm), and a housing body (51, lock) , wherein the housing body is configured to house the diaphragm and receive the lid (fig 11), the housing body comprising a lock (fig 9, 45, bayonet teeth) configured to engage the respiratory therapy flow device at the exhalation pressure control port (via engagement of lid 41 on body 51) such that an engagement between the valve and the exhalation pressure control port causes the lid to form a compression seal with the exhalation pressure control port (translation document page 5 para 8 states bayonet teeth; para 12 describes locking of PEEP to patient interface; page 6 para 1, describes how locking in PEEP creates the tension for the seal), the diaphragm (fig 11, 24) to form a compression seal with the lid, and the diaphragm to be selectively controlled via gas pressure received through the exhalation pressure control port such that gas in the respiratory circuit flows to the ambient atmosphere during exhalation by the subject (translation document page 7, para 11, exhaled air flows into ambient air).  Herrmann discloses the lid comprising a connector orifice (orifice of port 18) configured to couple with the exhalation pressure control port (couples to connection hose, see page 8 lines 301-305 of translation).


    PNG
    media_image1.png
    919
    776
    media_image1.png
    Greyscale

	However, Adahan teaches (Fig. 3) an exhalation valve (50) which includes a lid (top portion having chamber 55 within), diaphragm (54) and housing (base portion having port 53 and connected to exhalation tube 52), a pressure control port (tubing 56 that connects to port of 

    PNG
    media_image2.png
    465
    544
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control port of the valve and pressure control port of the therapy control device to be relocated about the central axis of the valve, as taught by Adahan, for the purpose of improving function of the moving diaphragm by allowing the pressure control to produce a downward force on the diaphragm when required as opposed to a force perpendicular. Furthermore, absent a critical teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reposition the control port of the valve and pressure control port of the therapy control device from a position perpendicular to the central axis of the valve to a position along the central axis of the valve for the purpose of allowing air flow from the control port to the diaphragm of the valve to 
Modified Hermann does not disclose that the exhalation pressure control port is formed in a housing of the respiratory therapy flow device. However, Madison teaches (Fig. 5) an exhalation valve (pressure fluctuation valve 24) disposed internally in a housing of the respiratory pressure therapy flow device (pressure generator 14, see page 12 paragraph 1), and because exhalation valve 24 receives pressurized air from pressure generator 14 to alter the pressure within the interface apparatus 30 (page 11 paragraph 4) and also allows the pressure generator 14 to receive exhausted gas from the user via exhaust line 40 (page 11 paragraph 3), there exists at least one exhalation pressure control port (not shown in drawings) that is formed in the housing of the respiratory therapy flow device 14 that provides for this fluid communication in order for this two functions to occur.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exhalation pressure control port of modified Hermann to be formed in a housing of the respiratory therapy flow device, as taught and suggested by Madison, for the purpose of allowing the exhalation valve to generate stochastic fluctuations in pressure at or near the airway of the subject, which is therapeutically beneficial to the user (page 1 paragraph 2 of Madison). Furthermore, it has been held that mere rearrangement of the essential working parts of a device (positioning the exhalation control port exterior to the housing as opposed to interior of the housing) involves only routine skill in the art. In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Regarding claim 2 & 12, Herrmann further discloses the respiratory circuit is a dual-limb active exhalation circuit, (translation document page 2, para 5, exhalation valve used in connection with two hose system)
Regarding claim 3 & 13, Herrmann further discloses a pressure control line configured to conduct gas from the exhalation pressure control port to the lid, wherein, responsive to the valve being disengaged from the exhalation pressure control port, the diaphragm is selectively controlled via gas pressure received from the exhalation pressure control port through the pressure control line to allow exhaled gas in the respiratory circuit to flow to ambient atmosphere, (translation document page 7, para 11, pressure from exhalation gas causes seal of diaphragm lift of valve seat sending flow to ambient air)
Regarding claim 6 & 17, Herrmann discloses (Fig. 1 and 13) a method for providing pressure support to a subject with a pressure support system (translation document pg 1, para 9, pressure constantly generated), the system comprising a respiratory flow device (device 1) that includes an exhalation pressure control port (connection hose which connects to port 18 of valve 6, see page 8 lines 301-305 of translation), a respiratory circuit (tubing 5 and patient interface), and an exhalation valve (PEEP valve, Fig. 13) that includes a lid (fig 11, 41, cover), a diaphragm (24, diaphragm), and a housing body (51, lock), the housing body comprising a lock (51), the method comprising: 
	generating, with the respiratory therapy flow device (device 1), a pressurized flow of breathable gas for delivery to an airway of the subject in accordance with a pressure support therapy regime (translation document page 1, para 1, supply of respiratory gas); 

housing the diaphragm and receiving the lid with the housing body (fig 11); 
removably engaging the valve with the exhalation pressure control port and the respiratory circuit (translation document page 5 para 8 states bayonet teeth; para 12 describes locking of PEEP to patient interface; page 6 para 1, describes how locking in PEEP creates the tension for the seal. Connecting hose can be connected to port 18 of valve 6), wherein removably engaging includes: 
engaging, with the lock (fig 9, 45, bayonet teeth), the respiratory therapy flow device at the exhalation pressure control port (therapy flow device engages with lid, which includes pressure control port in form of the connection hosing that is connected to port of valve 18); 
causing the lid to form a compression seal with the exhalation pressure control port; and causing the diaphragm to form a compression seal with the lid (translation document page 5 para 8 states bayonet teeth; para 12 describes locking of PEEP to patient interface; page 6 para 1, describes how locking in PEEP creates the tension for the seal); and 
selectively controlling the diaphragm via gas pressure received through the exhalation pressure control port such that gas in the respiratory circuit flows to the ambient atmosphere during exhalation by the subject, (translation document page 7, para 11, exhaled air flows into ambient air). Herrmann discloses the lid comprising a connector orifice (orifice of port 18) configured to couple with the exhalation pressure control port (couples to connection hose, see page 8 lines 301-305 of translation).
Hermann discloses the exhalation valve (including the lid, 41, diaphragm 24 and housing body 51), and respiratory circuit connections, are to be disposed about a central axis (see Annotated Fig. 13 of Hermann below), but does not disclose that the pressure control port is also disposed about the central axis (pressure control port, the connection hose that connects to valve port 18, of Hermann is perpendicular to the central axis).

    PNG
    media_image1.png
    919
    776
    media_image1.png
    Greyscale

However, Adahan teaches (Fig. 3) an exhalation valve (50) which includes a lid (top portion having chamber 55 within), diaphragm (54) and housing (base portion having port 53 and connected to exhalation tube 52), a pressure control port (tubing 56 that connects to port of 

    PNG
    media_image2.png
    465
    544
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control port of the valve and pressure control port of the therapy control device to be relocated about the central axis of the valve, as taught by Adahan, for the purpose of improving function of the moving diaphragm by allowing the pressure control to produce a downward force on the diaphragm when required as opposed to a force perpendicular. Furthermore, absent a critical teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reposition the control port of the valve and pressure control port of the therapy control device from a position perpendicular to the central axis of the valve to a position along the central axis of the valve for the purpose of allowing air flow from the control port to the diaphragm of the valve to 
Regarding claim 7, Herrmann further disclose the respiratory circuit is a dual-limb active exhalation circuit, (translation document page 2, para 5, exhalation valve used in connection with two hose system)
Regarding claim 8, Herrmann further discloses conducting gas from the exhalation pressure control port to the lid with a pressure control line, and, responsive to the valve being disengaged from the exhalation pressure control port, selectively controlling the diaphragm via gas pressure received from the exhalation pressure control port through the pressure control line to allow exhaled gas in the respiratory circuit to flow to ambient atmosphere, (translation document page 7, para 11, pressure from exhalation gas causes seal of diaphragm lift of valve seat sending flow to ambient air).

Claim 4, 5, 9, 10, 14, & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann et al. (WO 2009089807) in view of Adahan (US 5,484,270) and Madison (WO 2012/020387), and further in view of Fabien et al. (US 9616174).
Herrmann discloses the system of claims 1, 6 and 11 above.
Regarding claim 4 & 14, Herrmann discloses a bayonet style lock however does not explicitly disclose the lock is ramped.
Fabien discloses a similar bayonet style lock in at least the abstract's mention of having an external shell that includes ramped locks (Fig 39, 24; col 10, In 35-36)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used the ramped projection of the lock as taught by Fabien 
Regarding claim 5 & 15, Fabien further discloses the ramped lock comprises three individual ramped locks spaced approximately equidistant from each other on an outer circumference of the housing body, (col 10, In 66-col 11, In 3)
Regarding claim 9, Fabien further discloses the valve is configured such that the lock is a ramped lock. (Fig 39, 24; col 10, In 35-36)
Regarding claim 10, Fabien further discloses the ramped lock comprises three individual ramped locks spaced approximately equidistant from each other on an outer circumference of the housing body, (col 10, In 66-col 11, In 3)
Regarding claim 15, Fabien further discloses the ramped lock comprises three individual ramped locks spaced approximately equidistant from each other on an outer circumference of the housing body, (col 10, In 66-col 11, In 3) 

Claims 19-21 are rejected under 35 U.S.C. 103 over Herrmann et al. (WO 2009089807) in view of Adahan (US 5,484,270) and Madison (WO 2012/020387), and further in view of Smith (US 3,633,605).
Regarding claims 19-21, Herrmann discloses a lid, (cover 41) and a housing (51) but does not disclose an outer surface of the lid faces an interior surface of the housing body. However, Smith teaches (Fig. 2-4) a valve including a lid (11) and housing (12), wherein an outer surface of the lid faces an interior surface of the housing body (see cross-sectional view in Fig. 3 and Col. 2 lines 25-34).
.

Response to Arguments
Applicant’s arguments filed 1/5/2021 have been fully considered.
Applicant’s arguments with respect to claim(s) 1, 6 and 11 have been considered but are moot because the new ground of rejection does not rely on the additional references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                            
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785